DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurz US 2015/0234454 (hereinafter Kurz).
Regarding claim 1, Kurz in Fig. 7 and [0109]-[0114] discloses a computing device, comprising: 
a logic subsystem (processing device, See [0046]); and 
a storage subsystem (software and/or hardware,  See [0046]) comprising instructions executable by the logic subsystem to: 
receive video data capturing motion of a hand (corresponding to 711-713 in Fig. 7, See [0109]-[0114])  relative to a first object (handheld device of Fig. 7, at t2); 
associate a first coordinate system with the first object (by producing 733 in Fig. 7, a coordinate system will be associated in respect to the AR view as it is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7. [0073], coordinate system of the real object and the position of the touch);
based at least on the video data (Figure 7, t1-t4), determine a geometric representation of the motion of the hand in the first coordinate system (by producing 733 in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7. See also [0073]), the geometric representation having a time-it is time varying in respect to t1 to t4 in Fig. 7).
Kurz’s figure 7 does not appear to specifically disclose a second object. 
However, Kurz teaches suggest in [0114] and [0051], objects of any size and shape. Thus, Kurz teaches configure the geometric representation for display relative to a second object ([0051], the present invention supports objects of any size and shape. [0114], real object was located in a hand, it could also be located somewhere in the environment, e.g. located on a table (and thus in different coordinates), and further refers to handheld devices such as smartphone or a table PC, where smartphone and table PC are different devices or objects), where the second object is associated with a second coordinate system ([0114], real object was located in a hand, it could also be located somewhere in the environment, e.g. located on a table (and thus in different coordinates), and where the display of the geometric representation relative to the second object (Figure 7 in somewhere in the environment) is configured with a time-varying pose in the second coordinate system (Fig. 7 in somewhere in the environment)  that is spatially consistent with the time-varying pose in the first coordinate system (Figure 7 when using smartphone and Figure 7 when using PC).
Therefore, it would have been obvious to one of the ordinary skill in the art to provide objects located somewhere in the environment (e.g. table) as taught by Kurz with the benefit that this configuration would be more desirable when using a handheld device such as a smartphone or tablet PC. 


Regarding claim 2, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses instructions executable (of software and/or hardware, See [0046]) determine a time-varying representation of an environment in which the motion of the hand is captured (by the infrared determining the infrared views from t1 to t4 in Fig. 7).

Regarding claim 3, Kurz discloses the computing device of claim 2. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where the geometric representation of the motion of the hand (from t1 to t4 in Fig. 7) is determined based on a foreground portion of the time-varying representation (the foreground portion shown from t1 to t4 of 711-714) segmented from a background portion of the time-varying representation representation (the background portion shown from t1 to t4 of 711-714, See [0114]).

Regarding claim 4, Kurz discloses the computing device of claim 3. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where the background portion is identified based on data obtained from three-dimensionally scanning the environment (See [0114], by scanning,  taking infrared images to separate the foreground from background, the background portion is identified based on data obtained from three-dimensionally scanning the environment. Note that the process is done in a three dimensional manner as a foreground and background is identified). 

Regarding claim 5, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where a pose of the first object varies in time (as shown from t1 to t4 in Fig. 7, also note the first pose of the first instance will vary from some ti in between t2 and t3). 

Regarding claim 6, Kurz discloses the computing device of claim 5. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where the display of the geometric representation varies as the first object undergoes articulated motion (as shown from t1 to t4 in Fig. 7).

Regarding claim 10, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where one or more of a relative position, a relative orientation (relative orientation), and a relative scale of the time-varying pose relative to a first pose of the first object are substantially equal to a relative position, a relative orientation ( a relative orientation) , and a relative scale of the time-varying pose relative to a second pose of the second object of the designated object, respectively (as shown from t1 to t4 in Fig. 7 for a smartphone and tablet PC).

Regarding claim 11, Kurz in Fig. 7 and [0109]-[0114] discloses a computing device, comprising: 
a display (See “head-mounted display,” [0109]);
a logic subsystem (processing device, See [0046]); and 
a storage subsystem (software and/or hardware,  See [0046]) comprising instructions executable by the logic subsystem to: 
receive a geometric representation of the motion of the hand (by producing 733 in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7) , the geometric representation having a time-varying pose relative to a first object (mobile device in Fig. 7, it is time varying in respect to t1 to t4 in Fig. 7) in a first coordinate system (by producing 733 in Fig. 7, a coordinate system will be associated in respect to the AR view as it is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7);
Kurz’s figure 7 does not appear to specifically disclose a second object. 
However, Kurz teaches suggest in [0114] and [0051], objects of any size and shape. Thus, Kurz teaches receive image data obtained by scanning an environment occupied by the computing device by a second object ([0051], the present invention supports objects of any size and shape. [0114], real object was located in a hand, it could also be located somewhere in the environment, e.g. located on a table (and thus in a different coordinates), and further refers to handheld devices such as smartphone or a table PC, where smartphone and table PC are different devices or objects. [0114], by scanning,  taking infrared images), associate a second coordinate system with the second object ([0114], real object was located in a hand, it could also be located somewhere in the environment, e.g. located on a table (and thus in a different coordinates), and output, via the display, the geometric representation relative to the second object (Figure 7 in somewhere in the environment) with a time-varying pose in the second coordinate system (Fig. 7 in somewhere in the environment)  that is spatially consistent with the time-varying pose in the first coordinate system (Figure 7 when using smartphone and Figure 7 when using PC).
Therefore, it would have been obvious to one of the ordinary skill in the art to provide objects located somewhere in the environment (e.g. table) as taught by Kurz with the benefit that this configuration would be more desirable when using a handheld device such as a smartphone or tablet PC. 

Regarding claim 14, Kurz discloses the computing device of claim 11. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where a pose (at t3, See Fig. 7 and [0109]-[0114]) of the first object varies in time (as shown from t1 to t4 in Fig. 7, also note the second pose of the designated object will vary from some ti in between t3 and t4).

Regarding claim 15, Kurz discloses the computing device of claim 11. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where the display includes an at least partially transparent display configured to present virtual imagery and real imagery (as the user can see the ambient surroundings alongside an AR image, the display includes an at least partially transparent display configured to present virtual imagery, AR, and real imagery, See Fig. 7).

Regarding claim 16, Kurz in Fig. 7 and [0109]-[0114] discloses a computing device, a method, comprising:
 three-dimensionally scanning an environment including a first object (See [0114], by scanning during t2 of the mobile device in Fig. 7, taking infrared images to separate the foreground from background, the background portion is identified based on data obtained from three-dimensionally scanning the environment. Note that the process is done in a three dimensional manner as a foreground and background is identified);
recording video data capturing motion of a hand relative to the first object (corresponding to 711-713 in Fig. 7, See [0109]-[0114], the handheld device of Fig. 7, at t2); 
based on data obtained by three-dimensionally scanning the environment, determining a static representation of the environment (the static infrared images shown in Fig. 7); 
based on the video data, determining a time-varying representation of an environment (by the infrared sensor determining the infrared views from t1 to t4 in Fig. 7); 
associating a first coordinate system with the first object (by producing 733 in Fig. 7, a coordinate system will be associated in respect to the AR view as it is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7);
based on the static representation and the time-varying representation, determining a geometric representation of the motion of the hand in the first coordinate system model (by producing 733 in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7) , the geometric representation having a time-varying pose relative to the first object (it is time varying in respect to t1 to t4 in Fig. 7).
Kurz’s figure 7 does not appear to specifically disclose a second object. 
However, Kurz teaches suggest in [0114] and [0051], objects of any size and shape. Thus, Kurz teaches configuring the geometric representation for display relative to a second object ([0051], the present invention supports objects of any size and shape. [0114], real object was located in a hand, it could also be located somewhere in the environment, e.g. located on a table (and thus in a different coordinates), and further refers to handheld devices such as smartphone or a table PC, where smartphone and table PC are different devices or objects), where the second object is associated with a second coordinate system ([0114], real object was located in a hand, it could also be located somewhere in the environment, e.g. located on a table (and thus in a different coordinates), and where the display of the geometric representation relative to the second object (Figure 7 in somewhere in the environment) is configured with a time-varying pose in the second coordinate system (Fig. 7 in somewhere in the environment)  that is spatially consistent with the time-varying pose in the first coordinate system (Figure 7 when using smartphone and Figure 7 when using PC).
Therefore, it would have been obvious to one of the ordinary skill in the art to provide objects located somewhere in the environment (e.g. table) as taught by Kurz with the benefit that this configuration would be more desirable when using a handheld device such as a smartphone or tablet PC. 

Regarding claim 17, Kurz discloses the method of claim 16. Furthermore, Kurz discloses  
associating a first world coordinate system with the static representation (by producing 732 in Fig. 7, a coordinate system will be associated in respect to the static AR view as it is geometrically aligned with the view corresponding to 732); 
associating a second world coordinate system with the time-varying representation (by producing 733 in Fig. 7, a coordinate system will be associated in respect to the AR view as it is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7); and 
aligning the first world coordinate system and the second world coordinate system to thereby determine an aligned world coordinate system (by producing 731 and 734 in Fig. 7, an aligned world coordinate system will be associated in respect to the first world coordinate system and the second world coordinate system as it corresponds to the hand motion represented in Fig. 7); 

Regarding claim 18, Kurz discloses the method of claim 17. Furthermore, Kurz discloses  
wherein determining the geometric representation of the motion of the hand in the first coordinate system (by producing 732 in Fig. 7, a coordinate system will be associated in respect to the static AR view as it is geometrically aligned with the view corresponding to 732) includes first determining a geometric representation of the motion of the hand in the aligned world coordinate system (at t1 by producing 731 in Fig. 7), and then transforming the geometric representation of the motion of the hand in the aligned world coordinate system (at t1 by producing 731 in Fig. 7) from the aligned world coordinate system to the first coordinate system (at t2 by producing 732 in Fig. 7). 

Claims 7-9, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurz in view of Lee et al. U.S. Patent Publication No. 2011/0298824 (hereinafter Lee).
Regarding claim 7, Kurz in the embodiment of Fig. 7 discloses the computing device of claim 1 Kurz also teaches where the first object (at t2, See Fig. 7 and [0109]-[0114]) includes a first instance of a removable part (of the mobile device), further comprising instructions executable to determine a geometric representation of motion of the hand (by producing 73i  in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7) relative to the first instance of the removable part (at t2, See Fig. 7 and [0109]-[0114]) includes in a third coordinate system  (at t3, See Fig. 7 and [0109]-[0114], this will done in a third coordinate system by producing 734) associated with the first instance of the removable part  (See “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the first instance of the designated object includes a first instance of a removable part, further comprising instructions executable to determine a geometric representation of motion of the hand relative to the first instance of the removable part in a third coordinate system associated with the first instance of the removable part.  Although Kurz does not explicitly disclose tablet PCs and smartphones with removable parts, it would have been obvious to one having ordinary skill in the art before the effective filing date to have a removable par, such as a battery cover, in order for the device to be powered by a removable battery as mentioned by Lee in [0039]. 

Regarding claim 8, Kurz and Lee teach computing device of claim 7. Kurz also teaches instructions executable to configure the geometric representation of the motion of the hand (by producing 73i  in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7) relative to the first instance of the removable part for display relative (at t2, See Fig. 7 and [0109]-[0114]) includes in a third coordinate system  (coordinates at t3, See Fig. 7 and [0109]-[0114], this will done in a third coordinate system by producing 734) to a second instance (at t3, See Fig. 7 and [0109]-[0114]) of the removable part in a fourth coordinate system (coordinates at t4) associated with the second instance of the removable part (this will be associated with the second instance, See “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the geometric representation of the motion of the hand relative to the first instance of the removable part for display relative to a second instance of the removable part in a fourth coordinate system associated with the second instance of the removable part.

Regarding claim 9, Kurz and Lee teach computing device of claim 8. Kurz also teaches instructions executable to determine a geometric representation of the first instance of the removable part (by producing 73i  in Fig. 7 including the mobile device, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7), and to configure the geometric representation of the first instance of the removable part for display with the second instance of the removable part (the geometric representations will be configured together, See also “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the instructions are executable to determine a geometric representation of the first instance of the removable part, and to configure the geometric representation of the first instance of the removable part for display with the second instance of the removable part.

Regarding claim 12, Kurz and Lee disclose the computing device of claim 11. Furthermore Kurz in Fig. 7 and [0109]-[0114] teaches 
instructions executable to configure the geometric representation of the motion of the hand (by producing 73i  in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7) determined relative to a first instance of a removable part of the first object (at t2, See Fig. 7 and [0109]-[0114]) in a third coordinate system  (coordinates at t3, See Fig. 7 and [0109]-[0114], this will done in a third coordinate system by producing 734) and to output, via the display (See “head-mounted display,” [0109]), the geometric representation of the motion of the hand determined relative to the first instance of the removable part relative to a second instance (at t3, See Fig. 7 and [0109]-[0114]) of the removable part in a fourth coordinate system (coordinates at t4 , See also “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the instructions are executable to receive a geometric representation of motion of the hand determined relative to a first instance of a removable part of the first instance of the designated object in a third coordinate system, and to output, via the display, the geometric representation of the motion of the hand determined relative to the first instance of the removable part relative to a second instance of the removable part in a fourth coordinate system,

Regarding claim 13, Kurz and Lee teach the computing device of claim 12. Furthermore Kurz in Fig. 7 and [0109]-[0114] teaches instructions executable to receive a geometric representation of the first instance of the removable part (by producing 73i  in Fig. 7 including the mobile device, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7), and to output, via the display (See “head-mounted display,” [0109]), the geometric representation of the first instance of the removable part for viewing with the second instance of the removable part (when viewing the sequence in Fig. 7 from t1 to t4, See also “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the instructions are executable to receive a geometric representation of the first instance of the removable part, and to output, via the display, the geometric representation of the first instance of the removable part for viewing with the second instance of the removable part. 

Regarding claim 19, Kurz and Lee disclose the method of claim 16. Furthermore Kurz in Fig. 7 and [0109]-[0114] teaches where the first object (at t2, See Fig. 7 and [0109]-[0114]) includes a first instance of a removable part (of the mobile device), further comprising determining a geometric representation of motion of the hand (by producing 73i  in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7) relative to the first instance of the removable part (at t2, See Fig. 7 and [0109]-[0114]) in a third coordinate system  (at t3, See Fig. 7 and [0109]-[0114], this will done in a third coordinate system by producing 734) associated with the first instance of the removable part  (See “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the first instance of the designated object includes a first instance of a removable part, further comprising determining a geometric representation of motion of the hand relative to the first instance of the removable part in a third coordinate system associated with the first instance of the removable part. 

Regarding claim 20, Kurz teaches the method of claim 19. Furthermore Kurz in Fig. 7 and [0109]-[0114] teaches configuring the geometric representation of the motion of the hand (by producing 73i  in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7) relative to a second instance (at t3, See Fig. 7 and [0109]-[0114]) of the removable part in a fourth coordinate system (coordinates at t4) associated with the second instance of the removable part (this will be associated with the second instance, See “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the geometric representation of the motion of the hand relative to the first instance of the removable part for display relative to a second instance of the removable part in a fourth coordinate system associated with the second instance of the removable part. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
On page 12, Applicant argues that “Kurz is completely silent as to determining a geometric representation of hand motion in a coordinate system associated with an instance of an object”. 
Figure 7 shows a geometric representation of hand motion in a coordinate system associated with an instance of an object. 
On page 12, Applicant argues that “the Office action’s citation of Kurz for the claimed first object and second object is merely a single same object”. The Office respectfully disagrees for the following reasons. 
Kurz suggest in [0114] and [0051], a second object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Montgomerie et al. U.S. Patent Publication No. 2016/0292925 teaches an AR view (abstract) and tools then may be associated with physical objects to illustrate movements in [0046]. [0040] refers to application such as teaching, training, navigation, operation or expert advice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621